17-4110
     Banegas-Suquilanda v. Barr
                                                                              BIA
                                                                          Segal, IJ
                                                                      A206 505 952
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 8th day of October, two thousand twenty.
 5
 6   PRESENT:
 7            PIERRE N. LEVAL,
 8            GERARD E. LYNCH,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   BLANCA YOLANDA BANEGAS-
14   SUQUILANDA,
15            Petitioner,
16
17                     v.                                   17-4110
18                                                          NAC
19   WILLIAM P. BARR, UNITED STATES
20   ATTORNEY GENERAL,
21            Respondent.
22   _____________________________________
23
24   FOR PETITIONER:                    Manuel D. Gomez, Esq., New York,
25                                      NY.
26
27   FOR RESPONDENT:                    Neelam Ihsanullah, Trial Attorney;
28                                      Anthony C. Payne, Assistant
 1                                 Director; Joseph H. Hunt,
 2                                 Assistant Attorney General, Office
 3                                 of Immigration Litigation, United
 4                                 States Department of Justice,
 5                                 Washington, DC.

 6        UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

8    ORDERED, ADJUDGED, AND DECREED that the petition for review

9    is DENIED.

10        Petitioner Blanca Yolanda Banegas-Suquilanda, a native

11   and citizen of Ecuador, seeks review of a BIA           decision

12   affirming a decision of an Immigration Judge (“IJ”) denying

13   Banegas-Suquilanda’s application for asylum, withholding of

14   removal, and relief under the Convention Against Torture

15   (“CAT”).     In re Banegas-Suquilanda, No. A 206 505 952 (B.I.A.

16   Nov. 30, 2017), aff’g No. A 206 505 952        (Immig. Ct. N.Y.

17   City Mar. 8, 2017).     We assume the parties’ familiarity with

18   the underlying facts and procedural history in this case.

19        We have reviewed the IJ’s        decision as modified and

20   supplemented by the BIA.      See Xue Hong Yang v. U.S. Dep’t of

21   Justice, 426 F.3d 520, 522 (2d Cir. 2005); Yan Chen v.

22   Gonzales, 417 F.3d 268, 271 (2d Cir. 2005).       The standards

23   of   review      are   well    established.      See    8 U.S.C.

24   § 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76
                                  2
 1   (2d Cir. 2018).    The agency may, “[c]onsidering the totality

 2   of the circumstances . . . base a credibility determination

 3   on . . . the consistency between the applicant’s or witness’s

 4   written and oral statements . . . , the internal consistency

 5   of each such statement, the consistency of such statements

 6   with other evidence of record . . . , and any inaccuracies or

 7   falsehoods in such statements, without regard to whether an

 8   inconsistency, inaccuracy, or falsehood goes to the heart of

 9   the applicant’s claim, or any other relevant factor.”               8

10   U.S.C. § 1158(b)(1)(B)(iii).     We conclude that the agency’s

11   adverse    credibility   determination    here   is   supported    by

12   substantial evidence.

13          As an initial matter, Banegas-Suquilanda argues that the

14   BIA applied the wrong standard of review to the IJ’s decision.

15   She is incorrect: the BIA properly reviewed the IJ’s adverse

16   credibility determination for clear error.            See 8 C.F.R.

17   § 1003.1(d)(3)(i) (directing that the BIA shall review the

18   IJ’s    factual   findings   “including    findings    as   to    the

19   credibility of testimony” for clear error).       The BIA properly

20   considered whether the discrepancies and omissions identified

21   by the IJ provided a sufficient basis to conclude that she


                                     3
 1   was not credible, and whether Banegas-Suquilanda provided a

 2   convincing explanation for them.           See In re S-A-, 22 I. & N.

 3   Dec. 1328, 1331 (BIA 2000) (the BIA generally defers to an

 4   IJ’s    adverse   credibility    determination       where     “(1)   the

 5   discrepancies     and   omissions       described   by   the   [IJ]   are

 6   actually present in the record; (2) such discrepancies and

 7   omissions provide specific and cogent reasons to conclude

 8   that the alien provided incredible testimony; and (3) the

 9   alien has failed to provide a convincing explanation for the

10   discrepancies and omissions”).

11          The agency reasonably relied on inconsistencies in the

12   record related to Banegas-Suquilanda’s final encounter with

13   her    alleged    abuser,    Gustavo      Molina.        See   8   U.S.C.

14   § 1158(b)(1)(B)(iii).       Banegas-Suquilanda testified that the

15   last contact Molina had with her or her family “was in 2013

16   in Guayaquil.”      CAR at 134.         But she also testified, and

17   claimed in her written statement, that Molina came to her

18   mother’s home and threatened her with death after she left

19   Guayaquil.    When asked to explain why she had not mentioned

20   the incident at her mother’s home earlier in her testimony,

21   she presented a third account, claiming that she merely “saw


                                         4
 1   that he was there around the house” but “didn’t speak to him

 2   so much” or “have real contact with him.”              CAR at 138.

 3   Banegas-Suquilanda’s testimony and written statement were

 4   also inconsistent as to whether her mother was present during

 5   this incident. The agency was not required to credit Banegas-

 6   Suquilanda’s     explanation   that   her   written   statement   was

 7   mistaken.      See Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir.

 8   2005) (“A petitioner must do more than offer a plausible

9    explanation for his inconsistent statements to secure relief;

10   he must demonstrate that a reasonable fact-finder would be

11   compelled to credit his testimony.” (internal quotation marks

12   omitted)). 1

13        Contrary to Banegas-Suquilanda’s argument on appeal, the

14   agency also reasonably relied on two omissions from her

15   written statement.      See 8 U.S.C. § 1158(b)(1)(B)(iii); Xiu

16   Xia Lin v. Mukasey, 534 F.3d 162, 164, 167 (2d Cir. 2008).




     1 Banegas-Suquilanda argues that the agency erred in relying
     on an inconsistency related to whether Molina learned that
     she had returned to her mother’s house after she left
     Guayaquil. But the BIA did not rely on this inconsistency,
     and it is therefore not part of the decision under review.
     See Xue Hong Yang, 426 F.3d at 522 (when the BIA affirms the
     IJ’s decision in some respects but not others, we review the
     IJ’s decision as modified by the BIA).
                                   5
 1   To begin, Banegas-Suquilanda wrote that Molina only said that

 2   he would kill her and that he attacked her by “hitting her”

 3   in Guayaquil. 2 CAR at 2, 160. She testified, however, that he

 4   also “tried to kill” and “tried to strangle” her during that

 5   incident. CAR at 100. We have recently cautioned against

 6   placing undue weight on “omissions that arise merely because

 7   an applicant’s oral testimony is more detailed than his or

8    her written application.”         Hong Fei Gao, 891 F.3d at 82.

9    However,   the   agency   here    reasonably   concluded   that   the

10   omitted elements of her account significantly changed the

11   character of an event central to Banegas-Suquilanda’s claim.

12   See Hong Fei Gao, 891 F.3d at 78 (distinguishing between

13   “belatedly recollected facts [that] merely augment” a prior

14   statement and “facts . . . that a credible petitioner would

15   reasonably have been expected to disclose”).

16       Further, Banegas-Suquilanda wrote that Molina came to

17   her place of work on three occasions, and that, after one of

18   these incidents, two managers intervened to protect her and

19   hid her in an apartment.         In her testimony, she added that



     2 In this Court, Banegas-Suquilanda incorrectly asserts that
     her statement “did not specify the way in which [Molina]
     attacked her.” Petitioner’s Br. at 18.
                                   6
 1   her employers called the police on one of these occasions.

 2   In light of her discussion of the other actions her managers

 3   took on her behalf, their contact with the police is a fact

 4   that    Banegas-Suquilanda   would    reasonably      be   expected   to

 5   include in her statement.       See Hong Fei Gao, 891 F.3d at 78–

 6   79 (“[I]n assessing the probative value of the omission of

 7   certain facts, an IJ should consider whether those facts are

 8   ones that a credible petitioner would reasonably have been

 9   expected to disclose under the relevant circumstances.”). Its

10   omission diminishes her statement’s credibility.

11          Finally, the agency did not err in relying on the fact

12   that the letter from Banegas-Suquilanda’s mother failed to

13   mention    significant   events   that     the   mother    purportedly

14   witnessed, and also that it stated that Banegas-Suquilanda’s

15   relationship    with   Molina   began    in   2010,   while   Banegas-

16   Suquilanda asserted she first met Molina in 2011.                     See

17   8 U.S.C. § 1158(b)(1)(B)(iii).          The IJ recognized that the

18   inconsistency as to the dates alone would not compel the

19   conclusion that Banegas-Suquilanda was not credible, but she

20   reasonably found this inconsistency troubling in light of

21   other inconsistencies in the record.          See Diallo v. INS, 232


                                       7
 1   F.3d    279,   288    (2d    Cir.    2000)       (recognizing     that    minor

 2   discrepancies in dates need not be fatal to an applicant’s

 3   credibility); see also Xiu Xia Lin, 534 F.3d at 167 (“[A]n IJ

 4   may rely on any inconsistency or omission in making an adverse

 5   credibility determination as long as the ‘totality of the

 6   circumstances’ establishes that an asylum applicant is not

 7   credible.” (quoting 8 U.S.C. § 1158(b)(1)(B)(iii))).                     The IJ

 8   reasonably     concluded      that   the     beatings      that   the    mother

 9   purportedly witnessed and her attempts to intervene were

10   specifics that the mother would be expected to include in her

11   letter,    and    that      Banegas-Suquilanda         did    not   offer    a

12   persuasive explanation for their omission.

13          Although an applicant’s failure to explain a third-

14   party’s omission is “less probative of credibility than an

15   applicant’s failure to explain his or her own omissions,” the

16   agency was entitled to consider the mother’s omissions in the

17   totality of the circumstances, particularly since the letter

18   was    prepared      and    submitted       in   support     of   the    asylum

19   application and the record lacked any other corroboration of

20   the alleged abuse.          Hong Fei Gao, 891 F.3d at 81; see Biao

21   Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir. 2007) (holding


                                             8
 1   that asylum “applicant’s failure to corroborate . . . her

 2   testimony may bear on credibility, because the absence of

 3   corroboration         in     general    makes         an   applicant       unable    to

 4   rehabilitate testimony that has already been called into

 5   question”).

 6          In   light     of     these     significant          inconsistencies         and

 7   omissions and the lack of reliable corroboration, we conclude

 8   that    the    agency’s       adverse       credibility          determination       is

9    supported       by     substantial          evidence.              See      8    U.S.C.

10   § 1158(b)(1)(B)(iii);           Xiu    Xia       Lin,      534    F.3d     at   165–67.

11   Because     all      three    rest     on       the   same       factual    predicate

12   determination,         our      determination              is      dispositive       of

13   Petitioner’s claims for asylum, withholding of removal, and

14   CAT relief.       See Paul v. Gonzales, 444 F.3d 148, 156–57 (2d

15   Cir. 2006).

16          For the foregoing reasons, the petition for review is

17   DENIED.       All pending motions and applications are DENIED and

18   stays VACATED.

19                                          FOR THE COURT:
20                                          Catherine O’Hagan Wolfe,
21                                          Clerk of Court




                                                 9